 

--------------------------------------------------------------------------------

Exhibit 10.3
 




Summary Translation of
Credit Facility Agreement
No.: 102061100317




Note:  This is not a comprehensive translation.


 
The Lender (Party A): Guangdong Development Bank Holdings Co., Ltd., Shenzhen
Branch
Legal Representative:  YANG Xiaozhou
Title: Branch Manager


The Borrower (Party B): Comtech Communications Technology (Shenzhen) Co., Ltd.
Legal Representative:  CHEN Jianxiong
Title: General Manager
 


Part I  Basic Terms of Credit Facility




Article 1.  Definitions


1. Comprehensive Credit Line: the credit line Party A extends to Party B,
including one or several types of the following: a loan, issuance of banker’s
acceptance bill, commercial draft discount, trade finance, guarantee letter,
funding business and other types of credit lines.


2. Comprehensive Credit Line Amount: the maximum outstanding balance of the
credit line that Party A extends to Party B under this agreement.


3. Maximum Credit Exposure Amount: the amount equal to the maximum outstanding
balance of the credit line that Party A extends to Party B, less the outstanding
balance of the guarantee deposit.


4. Valid Term of Credit Line: the actual term of the credit line under this
agreement.

 
 

--------------------------------------------------------------------------------

 



Article 2.  Amount and Type of Comprehensive Credit Line


1. The Comprehensive Credit Line Amount is stipulated in Article 13 of this
agreement.
 
2. The specific type, amount and corresponding terms of the credit line under
this agreement are stipulated in Article 22 of this agreement.


3. If the total outstanding balance of the credit line is within the aforesaid
maximum credit amount, it is not necessary for Party B to provide the guarantee
one at a time.


4. Party A is not obligated to issue the full amount of the aforementioned
maximum credit amount. The actual issuance amount shall be based on the amount
stipulated in the borrowing certificate or other credit/debt certificates.


Article 3.  Valid Term of Comprehensive Credit Line Amount


The valid term of the Comprehensive Credit Line under this agreement is
stipulated in Article 14 of this agreement.


Article 4.  Conditions to Drawdown of Credit Line


In the event all of the conditions set forth below are fulfilled concurrently,
Party B may apply to draw down the aforesaid credit line:


1. This Contract, guarantee contracts (if any) and other relevant attachments
have become effective.


2. Party B has provided to Party A all the documents, notes, seals and list of
personnel and signature samples in connection with the execution and performance
of this contract and has filled out necessary forms;

 
2

--------------------------------------------------------------------------------

 



3.        Party B has submitted loan drawdown application and documents
evidencing the purpose of the loan and processed relevant drawdown procedures 3
business days in advance.   The purpose of the loan and the term comply with the
terms of this agreement.


[4. through 6.]


 7. Other conditions required by Party A.


Article 5.  Interest Rate
 
1. The interest rate of the loan under this agreement is stipulated in Article
15 of this agreement.


2. In the event the interest rate set forth in Article 15 is inconsistent to the
interest rate of specific type of credit line, the interest rate of such type of
the credit line shall prevail.


Article 6.  Other Expense, Interest Rate and Exchange Rate


The expenses that Party A shall receive under the banker’s acceptance bill,
banker’s guarantee letter, international trade finance and other types of credit
lines, the discount rate of the draft discount, interest rate and the exchange
rate under the import and export negotiation shall be agreed by Party A and
Party B in the specific business.


Part II  Guarantee


Article 7.  Guarantee


1. A guarantor shall provide guarantees for the debts that Party B shall repay
under this agreement. The specific guarantee is stipulated in Article 19 under
this agreement.


2. In the event Party A believes that adverse changes to the guarantee under
this agreement occurred or is going to occur, Party A is entitled to request the
guarantor to cease such activities. In case the value of collateral decreases,
upon the notice of Party A, the guarantor shall restore the value of the
collateral, or provide a collateral with the corresponding decreased value. In
the event the guarantor neither restores the value of the collateral, nor
provides additional guarantee, Party A is entitled to request Party B to repay
the debt prior to its maturity.

 
3

--------------------------------------------------------------------------------

 



Part III Representations and Warranties of Party B


Article 8.


1. Party B hereby makes the following representations:


 (1) It is legally incorporated and has right and ability to execute and perform
this agreement;


(2) The execution and performance of this agreement are based on the true intent
of Party B, and do not violate any agreement, contract or other legal document
binding Party B. Party B obtained legal and valid approvals in accordance with
its articles of association and other managing documents. Party B obtained or is
going to obtain all necessary permissions, approvals, filings or registrations
for executing and performing the agreement;


(3) All of the documents, financials, certificates and other information
provided by Party B to Party A under this agreement are true, accurate, legal
and valid;


(4) The background information of transactions for specific types of credit line
that Party B applied is true, legal and not for illegal purposes such as money
laundering;
 
(5) Party B did not conceal any events that could affect its or the guarantors’
financial condition and ability to perform the agreement.


2. Party B hereby makes warranties as below:


(1) It shall provide Party A with financial reports (including but not limited
to annual reports, quarterly reports and monthly reports) and other relevant
information periodically or in time as requested by Party A;


(2) It shall comply with the requests of Party A to provide relevant documents
in connection with the loan and cooperate with Party A in regard to the
inspection and supervision of the performance, the use of credit lines and
funds, the production operations and financial activities. Party B shall promise
to cooperate with Party A in connection with the management of loans in
accordance with the loan management guideline of China Banking Regulatory
Commission or other competent authorities;

 
4

--------------------------------------------------------------------------------

 



(3) Party B promises to pay loan proceeds in accordance with the provisions
herein.


(4) Party B promises that, at the time of loan drawdown pursuant to this
contract, Party B will promptly and accurately provide all documents in
connection with the payment of the loan proceeds as requested by Party A;


(5) If Party B entered into or is going to enter into a guarantee agreement with
the guarantor of this agreement to provide the guarantor with the corresponding
guarantee, Party B shall warrant such guarantee shall not affect any right of
Party A under this agreement


(6) Party B shall obtain the prior consent of Party A, in the event the
financial conditions or abilities of performance of Party B and the guarantor
under this agreement might be affected. The aforesaid events are including but
not limited to the split, merger, co-operating, joint venture, cooperation,
outsource, lease, reorganization, reform, plan of going public, transfer of
material assets, share transfer, shareholding reform, foreign investment,
material debt assumption, debt/ equity financing through the primary market, or
attach material debts on the collateral;


(7) Party B shall promptly notify Party A in writing, in the event the financial
conditions or abilities of performance of Party B and the guarantor under this
agreement might be affected.  The aforementioned events are including but not
limited to the foreclosure of the collateral, suspension of business, cessation
of operations, dissolution, bankruptcy application, involvement in material
litigation or arbitration proceedings, management’s possible engagement in
criminal activities, the adverse change of its business operation or financial
condition, or Party B’s default under other contracts;


 (8) Party B warrants that its operation and relevant activities comply with the
industry policy, tax policy, market standards, environmental evaluations, energy
saving, pollution control, land and urban plan, labor protection and relevant
regulations. In the event the aforesaid are or might be violated, Party A is
entitled to cease issuing loans, accelerate the repayment, dispose the pledged/
mortgaged properties prior to the maturity of loans, and to request Party B to
increase the relevant liability insurance in connection with the energy exhaust
and pollution;

 
(9) Debts owed to Party A are superior to funds borrowed from shareholders of
Party B, and are not subordinated to the similar debts of other creditors;


(10) In the event that the net profit after tax of this fiscal year is zero or
negative, or the net profit after tax of this fiscal year is not adequate to
compensate the cumulative losses of past years, or the profit before tax is not
used to repay the principal, interest or expense that shall be repaid in this
fiscal year, or the profit before tax is not adequate to repay the principal,
interest and expense of the next installation, Party B shall not distribute
dividends;

 
5

--------------------------------------------------------------------------------

 



(11) Party B shall not dispose its own assets to the extent that it would affect
its ability to repay the loan, and shall promise its total guarantee amount and
each guarantee amount shall comply with the limitation set forth in its articles
of association;


(12) Party B warrants to repay the principal and interest of loans on schedule,
and bear all expenses and fees under this agreement, including but not limited
to the notary fees, legal expenses, attorney fees, or appraisal fees.


3. Authorization of Party B:


(1) Party B authorizes that Party A may submit all of credit information during
the term of loan to the Credit Reference Center of the People’s Bank of China or
other competent authorities, and that Party A may look up the aforesaid
information submitted to such institutions.


(2) Party B authorizes Party A to withdraw the principal, interest, punitive
interest, compound interest, penalties and other relevant expenses that should
be repaid in accordance with the agreement from the accounts Party B opened with
Party A or affiliates of Party A, without the prior consent of Party B.


Part IV Event of Default


Article 9.  Default


1. Anticipating Default


Prior to the issuance of the Facility, the Lender may cease performing its
obligations under the agreement in the event of any of the following:


(1) The business operations of Party B severely worsen;


(2) Party B transfers its assets or funds so as to avoid debts;

 
6

--------------------------------------------------------------------------------

 



(3) Damage to the business reputation of Party B;


(4) Party B becomes or appears to become insolvent.




Party A may terminate the agreement if Party B does not regain its ability to
perform its obligations and cannot provide guarantees acceptable to Party A
within thirty (30) days after Party A ceases performing it obligations.


2. Events of Default


(1) The occurrence of any of the following events shall be deemed a default
under the Facility:


(i) Party B does not perform the obligations of payment and repayment under this
agreement;


(ii) Party B does not use the funds obtained under the agreement in accordance
with the agreed purpose;


(iii) Party B fails to repay the loan in accordance with the provisions herein
or tries to avoid Party A's entrusted payment by breaking the whole sum into
smaller amounts;


(iv) The representations Party B made under the agreement are not true or Party
B violates the promises made under the agreement;


(v) In the event the conditions set forth herein occur, Party A believes that
the financial condition and ability of performance of guarantor are affected,
and Party B does not change guarantors or provide new guarantees;


(vi) Party B or the guarantor breaches other contracts by and between Party
B/the guarantor and Party A or other entities of Party A;


(vii) Party B fails to provide written explanation of the abnormal fund flow in
the relevant accounts under this contract within a specified time;


(viii) Party B fails to truthfully provide documents in connection with the loan
and the payment of loan proceeds ;


(ix) Party B ceases business operation, dissolves or a bankruptcy event occurs;


(x) Party B and the guarantor breaches other provisions of this contract or the
guarantee contract;

 
7

--------------------------------------------------------------------------------

 



Party B violates other covenants related to the rights and obligations under
this agreement


(2) If any of events of default occurs, Party A is entitled to take any or all
of the following actions:


(i) To change the loan principal payment method;


(ii) To request Party B and the guarantor cure the default within the certain
period;


(iii) To decrease, cease or terminate the credit line extended to Party B in
whole or in part;


(iv) To cease or terminate the drawdown applications of Party B under this
agreement or under other agreements by and between Party A and Party B in whole
or in part; to cease or terminate the issuance of loans that have not been
issued, or the trade finance that has not been handled in whole or in part;


(v) To accelerate the payment of all principal and interest outstanding under
the agreement and under other agreements by and between Party A and Party B, and
such sums shall become immediately due;


(vi) To terminate or cancel the agreement and other agreements by and between
Party A and Part B in whole or in part;


(vii) To request Party B to indemnify Party A’s loss incurred caused by the
default;


(viii) Upon the prior or later notice to Party B, to withdraw the deposits in
Party B’s accounts opened with Party A or with other entities of Party A to
repay the whole or a part of debts under the agreement;


(ix) To exercise the rights under the mortgage/ pledge;


(x) To request the guarantor to perform the guarantee obligations;


(xi) To adopt more stringent payment management or methods; to monitor the
payments of affiliates of Party B; to submit Party B as one on the blacklist to
the regulatory authorities and credit reference institutions;


(xii) Other methods that Party A considers to be necessary and feasible.




   (3) In the event Party A is unable to perform its obligations under the
agreement due to the changes of the credit policy of the State after the
agreement is executed, Party A shall not be deemed to breach the agreement.

 
8

--------------------------------------------------------------------------------

 





Part V Other Covenants




Article 10.  Effectiveness, Change, Cancellation and Termination


1. The agreement become effective as of the date each party signs off and seals
the agreement (any mortgage and pledge become effective as of the date the
registrations of such mortgage and pledge are completed), and is terminated upon
the date that all of the principal, interest, compound interest, punitive
interest and other related expenses are repaid.


Article 11.  Notarization


Article 12.  Special Reminder


Party A has reminded Party B with regard to all of waivers or limitation of
obligations, and fully explained the provisions of this agreement to Party B.




Part VI  Terms of Specific Type of Credit Line


Article 13.  Credit Line


1. The Maximum Credit Amount (including guarantee deposits) is USD 30 Million
even.


2. Under the specific type of the credit line, Party B may use other currencies.
If the other currency is used, the credit line shall be calculated based on the
mid price of exchange rate published by Party A as of the occurrence of the
specific type.

 
9

--------------------------------------------------------------------------------

 





3. The Comprehensive Credit Line is revolving.


Article 14.  Valid Term of Credit Line


The valid term of the Comprehensive Credit Line under this agreement is twelve
(12) months commencing November 9, 2010 through November 8, 2011.


Article 15.  Interest Rate of Calculation of Interest


1. The interest rate of loan is a floating rate. The interest rate of the
initial installation is the benchmark rate of the People’s Bank of China with
the corresponding term of the specific loan under the agreement.


2. The interest rate shall be stipulated in the borrowing certificate.


3. Formula of Calculation of Interest:


4. Interest Rate=Principal x Actual Days of The Loan x Daily Interest Rate


5. Daily Interest Rate=Yearly Interest Rate/ 360


6. The interest is calculated monthly, the interest settlement date is the 20th
day of every month, the 21st day of every is the interest payment date.


7. In the event Party B does not repay on schedule, Party A shall receive the
daily punitive interest for the deferral portion commencing the deferral date
till the principal and interest are repaid. The punitive interest rate for
deferral is the interest rate set forth in Article 1 plus 50%.


8. In case the loan is not used in compliance with its purpose, Party A shall
receive the punitive interest commencing the misuse date, till the principal and
interest are repaid. The punitive interest rate for misuse is the interest rate
set forth in Article 1 plus 100%.

 
10

--------------------------------------------------------------------------------

 





9. For a loan that is misused and deferred, the punitive interest rate shall be
based on the interest rate of the punitive interest rate for misuse of the loan.


10. In the event Party B does not pay the interest on schedule, Party A shall
receive compound interest on such interest.


Article 16.  Payment and Management of Loan Proceeds


Article 17.  Capital Return Management


Article 18.  Repayment


Article 19.  Guarantee


Under the maximum guarantee amount, Party A and the guarantors enter into the
guarantee contracts as below:


1. Maximum Rights Pledge Contract 102061100317-1, by and between Party A and
Comtech Communication Technology (Shenzhen) Co., Ltd., dated November 9, 2010.


Article 20.  Extension of Credit Line


Article 21.  Disclosure of Related Party Transaction


Article 22.  Governing Law and Dispute Resolution


    1. Governing Law: the laws of the People’s Republic of China

 
11

--------------------------------------------------------------------------------

 



2. Dispute Resolution: any dispute shall be submitted to the People’s Court.


Article 23.  Miscellaneous


Article 24.  Other Covenants


The term of each Letter of Guarantee shall not exceed one year.


Article 25.  Specific Type of Credit Line and Terms

Amount of Letter of Guarantee/Standby Letter of Credit


1. Party B will provide relevant documents to Party A and Party A, upon
reviewing such documents and approval, agrees to issue Letter of
Guarantee/Standby Letter of Credit.  The Letter of Guarantee/Standby Letter of
Credit includes but is not limited to compliance, tender, payment, advances,
quality/asset preservation and loan.


2. The maximum amount granted of the Letter of Guarantee/Standby Letter of
Credit is: US$ 40 million (including security deposit) and the amount can be
used on a revolving basis.


3. If the Letter of Guarantee/Standby Letter of Credit specified herein is
inconsistent with the Letter of Guarantee/Standby Letter of Credit actually
issued, the Letter of Guarantee/Standby Letter of Credit actually issued shall
prevail.  Party B shall not refuse to perform, or delay the performance of, its
obligations hereunder on the grounds of such inconsistency between
Guarantee/Standby Letter of Credit specified herein and the Letter of
Guarantee/Standby Letter of Credit actually issued.  The actual beneficiary,
amount, valid period and terms of such Letter of Guarantee shall be based on
such Letter of Guarantee actually issued by Party A to the outside party.


4. Fees for the issuance of  Letter of Guarantee/Standby Letter of Credit:
Party B shall pay a one-time processing fee at the rate of 0.175% of the amount
of the Letter of Guarantee.


Party B authorizes Party A to deduct the said fee directly from the account it
set up with Party A (Account number: 102061517010003685)


 
12

--------------------------------------------------------------------------------

 
 
5. Security Deposit


6. External Compensation and Interest
 
(1) If the beneficiary of the Letter of Guarantee/Standby Letter of Credit
raises claims for compensation during the effective period of such Letter of
Guarantee/Standby Letter of Credit, Party A has the sole right to review and
determine if the claim and the amount claimed are comply with the terms of the
Letter of Guarantee/Standby Letter of Credit.
 
The compensation by Party A to the outside party does not require Party B's
prior consent.  Party B promises that Party B will not raise any objection to
Party A's determination and the compensation made by Party A, will
unconditionally repay the amount of compensation made by Party A to the outside
party and will assume all loss thus incurred by Party A.


(2) During the course of performing its obligation for guarantee, Party A has
the right to deduct the corresponding amount from Party B's security deposit
account or other bank accounts; if the amount deducted is insufficient, Party A
will make advances for the balance.  The amount of such advance constitutes
Party B's debt obligation to Party A and Party B must pay it off
promptly.  Party A has the right to charge interest at the past-due interest
rate specified below starting on the day when such advance is made:


(a) If the advance is made in RMB, such advance will be converted into past due
loan starting on the day when such advance is made, and Party A has the right to
charge interest on the advance starting on the day when such advance is made at
the daily rate of 0.05% and to charge a daily compound rate on the interest not
paid on time.


(b) If the advance is made in a foreign currency, such advance will be converted
into past due loan starting on the day when such advance is made, and Party A
has the right to charge interest on the advance starting on the day when such
advance is made at the daily rate of 0.05% and to charge a daily compound rate
on the interest not paid on time.


(3) During the course of performing its obligation for guarantee toward the
beneficiary, Party A is only responsible for processing the documents of proof
or notes specified in the Letter of Guarantee and shall bear no responsibility
for any base contract involved and the authenticity of the documents of proof or
notes provided by the beneficiary.  The Letter of Guarantee and the base
contract based on which such Letter of Guarantee is issued are independent
transactions; even if there are any references to such contract in the Letter of
Guarantee, Party A has no relation to such contract.  Party A's promise to
fulfill its obligation under the Letter of Guarantee shall not be affect by any
claim arising from the relationship between Party B and the beneficiary nor by
any defense of act of performance.


7. After Party A issues the Letter of Guarantee/Standby Letter of Credit based
on Party B's application, Party B agrees to compensate and indemnify Party A for
any risk, responsibility or loss to which Party A may consequently be exposed;
the cause of such risk, responsibility or loss includes but is not limited to
the Letter of Guarantee/Standby Letter of Credit itself and the exchange of
business information in connection therewith.
 
 
 
13

--------------------------------------------------------------------------------

 

 
8. if any amendment to, or the performance of, the base contract based on which
the Letter of Guarantee/Standby Letter of Credit is issued affects Party A's
performance of its obligation for guarantee in any way, Party B must immediately
notify Party A in advance.  If Party A believes that the amended base contract
has increased, or will potentially increase, Party A's obligation for guarantee,
Party A has the right to demand Party B to increase counter-guarantee approved
by Party A; as long as Party A makes any compensation to the outside party under
the Letter of Guarantee/Standby Letter of Credit, Party B shall have the
obligation to compensate Party A in full, even if there is fraud on the part of
the beneficiary or the base transaction under the base contract fails to be
executed or become effective, is invalid or partially invalid or is dissolved.


9. If the payment of interest, taxes, the fluctuation of foreign currency rate,
the provisions of the law (including foreign laws), judgment of the court or
arbitration cause the amount of compensation made by Party A to the outside
party under the Letter of Guarantee/Standby Letter of Credit to exceed the
amount of such Letter of Guarantee/Standby Letter of Credit or cause such
payment of compensation to be made after the expiration of such Letter of
Guarantee/Standby Letter of Credit, Party B shall still compensate Party A in
full.


10. Party B shall bear all responsibility for any loss of documents, information
delay or change or other errors arising from the course of postal mail or
communication.  If the Letter of Credit is to be issued in English, Party B must
provide the application to Party A in English and Party A shall bear no
responsibility for any error or inconsistencies arising from the translation
thereof.


11. During the course of performing its obligation for guarantee toward the
beneficiary, Party A is only responsible for processing the documents of proof
or notes specified in the Letter of Guarantee and shall bear no responsibility
for any base contract involved and the authenticity of the documents of proof or
notes provided by the beneficiary.  The Letter of Guarantee and the base
contract based on which such Letter of Guarantee is issued are independent
transactions; even if there are any references to such contract in the Letter of
Guarantee, Party A has no relation to such contract.  Party A's promise to
fulfill its obligation under the Letter of Guarantee shall not be affect by any
claim arising from the relationship between Party B and the beneficiary nor by
any defense of act of performance.


12. At the time of issuing an international Letter of Guarantee, Party A has the
right to determine in its sole discretion whether to make, or to refuse to make,
the payment with regard to the beneficiary's claim in accordance with the
applicable international customs or law without the need to obtain prior written
or oral consent from Party B nor the need to consider if whether Party may cite
any defense available to Party B under the base contract toward the beneficiary
or other claimant.  Party B shall not refuse to perform its obligations for
compensation under the Letter of Guarantee on the grounds of any circumstances
in the performance of the base contract or of the authenticity of the documents
and notes provided by the beneficiary.

 
14

--------------------------------------------------------------------------------

 


 
--------------------------------------------------------------------------------


 
 


Party A: /seal/ Guangdong Development Bank Holdings Co., Ltd., Shenzhen Branch
Legal Representative: /personal seal/ YANG Xiaozhou
Date:December 7, 2010




Party B: /seal/ Comtech Communications Technology (Shenzhen) Co., Ltd.
Legal Representative:  /s/ CHEN Jianxiong
Date:December 7, 2010



 
 
 
 
 
15

--------------------------------------------------------------------------------